DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/24/2020, 03/09/201, 07/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16628191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been well within the purview of a skilled artisan to optimize the nitrogen, hydrogen and/or oxygen doping level of the carbon material based on the desired end-product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US-20170194105-A1).
Claims 1 and 5: Zhamu discloses a carbon material doped with nitrogen, oxygen and hydrogen in a level of 0.01 to 20 % wt. and a d002 spacing of 0.3354-40 nm (abs, ¶47, 58-61 and 141-142). The Zhamu reference discloses the claimed invention but does not explicitly disclose the claimed ratio or loading range and spacing level. Given that the Zhamu reference discloses each of the doping element, a doping range that overlaps with the presently claimed range and is motivated to optimize the doping amount based on the desired hydrophilicity and the thermal or electrical conductivity (¶141-142), it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught loading amounts and structural parameters, including those presently claimed, to obtain a suitable composition. 
It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).

	Claims 3 and 4: Zhamu discloses a BET of 300-3200 m2/g and optimizing the porosity of the material based on micropores and mesopores (¶60-63 and 95); thus, it would have been well within the purview of a skilled artisan to arrive at the claimed specific surface range and porosity range to gain the benefit of increased the electrolytic uptake and conductivity.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over PHAM-HUU (US-20180008968-A1).
	Claims 1, 5, 10 and 11: PHAM-HUU discloses an N-doped mesoporous carbon macroscopic composite synthesized from mixing a saccharide such as glucose and (NH4)2CO3, subjecting the mixture to a first heating to 400-500 degrees C and a second heating treatment to 900 degrees C in an inert gas atmosphere (abs, ¶11-25, 60-68, Table 1). Further, PHAM-HUU discloses 1-40% wt of N, 2-6 % wt. of O and the presence of H (¶56 and Figs 1 and 9 with accompanying text).  The PHAM-HUU reference discloses the claimed invention but does not disclose the claimed experimental variables, elemental analysis and d0002 spacing.  It is noted that the claimed experimental conditions are construed as result-effective variables, i.e., a variable which achieves a recognized result such as the porosity and the N doping level (¶59-60). Given that the PHAM-HUU reference discloses a similar method  with the same starting material (i.e. a saccharide and (NH4)2CO3) to achieve a similar N-doped porous carbon material, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the heating temperature via a thermostat knob, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Regarding the atomic level and elemental spacing, if a prior art reference teaches the substantially identical structure product made by a similar method and starting material (i.e. 
	Claim 2:  Regarding the claimed Raman spectrum pattern, if a prior art reference teaches the substantially identical structure and material, it would be reasonable that the same spectrum pattern would be exhibited.  See MPEP 2112.01.
	Claims 3 and 4: PHAM-HUU discloses a BET of 100 to 150 m2/g and optimizing the pore volume of the material (¶53, 54, 71 Fig 2 with accompanying text); thus, it would have been well within the purview of a skilled artisan to arrive at the claimed specific surface range and porosity range to gain the benefit of an increased conductivity.
	Claim 6: PHAM-HUU discloses the saccharide starting material (¶46, 47 and claim 1).
	Claims 7-9: PHAM-HUU discloses the non-aqueous anode implementation (¶145).
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh  (cited in the ISR as an X-reference).
	Claims 1, 5, 10 and 11: Deshmukh discloses nitrogen-doped carbon spheres synthesized from mixing a potato starch and NH4Cl, subjecting to a first heating to 600 degrees C and a carbonizing treatment to 2600 degrees C in an inert gas atmosphere (pg 17 and 18). The Deshmukh reference discloses the claimed invention but does not disclose the claimed experimental variables, elemental analysis and d0002 spacing. Given that the Deshmukh reference discloses a similar method to achieve a similar N-doped carbon material, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the heating temperature via a thermostat knob, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Regarding the atomic level and elemental spacing, if a prior art reference teaches the substantially identical structure product made by a similar method and starting material (i.e. 
	Claims 2-4:  Regarding the claimed Raman spectrum pattern, BET range and pore volume level, if a prior art reference teaches the substantially identical structure and material, it would be reasonable that the same spectrum pattern and structural features would be exhibited.  See MPEP 2112.01.
	Claim 6: Deshmukh discloses the saccharide starting material (pg 17-18).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, Deshmukh or Bao as applied to claim 1 above, and further in view of Nakajima (JP 63121248 A – a machine translation is provided and referenced from hereon).
	Zhamu, Deshmukh or Bao discloses the claimed invention but does not explicitly disclose the non-aqueous negative electrode battery.  It is noted that Zhamu, Deshmukh or Bao discloses employing the nitrogen-doped carbon material in various conductive end-products (Zhamu: abs, Deshmukh: section 6.1 or Bao: pg 1). In an analogous art, Nakajima discloses the feature of employing nitrogen-doped carbon material in a non-aqueous negative electrode battery (abs).  Thus, it would have been well within the purview of a skilled artisan to arrive at the claimed limitation since Nakajima discloses that it is well known to use similar nitrogen-doped carbon material in a non-aqueous negative electrode battery and Zhamu, Deshmukh or Bao is motivated to employ the material in similar conductive end-product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao discloses the carbonization of potato starch and NH4Cl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764